In re Pratt, Lenora;—Defendant(s); applying for supervisory and/or remedial writs; Parish of Ouachita, 4th Judicial District Court, Div. “F”, No. 93-F1201F; to the Court of Appeal, Second Circuit, No. 28626-KW.
Granted. The district court abused its discretion by revoking relator’s probation for her failure to make restitution. The ruling of the district court is vacated and this case is remanded to the court to fashion a reasonable plan of repayment (restitution) within relator’s ability to do so. See Bearden v. Georgia, 461 U.S. 660, 103 S.Ct. 2064, 76 L.Ed.2d 221 (1983); State v. Foster, 93-1654 (La. 5/6/94), 637 So.2d 1039; State ex rel. Harrison v. Jeane, 617 So.2d 482 (La.1993).
LEMMON, KIMBALL and VICTORY, JJ., dissent and would deny the writ.